Citation Nr: 0921067	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  04-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for postoperative residuals 
of an excision of a meningioma with blindness of the left eye 
and surgical scarring.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that, in pertinent 
part, denied the Veteran's claim of entitlement to service 
connection for postoperative residuals of excision of a 
meningioma, with left eye blindness and surgical scarring 
(residuals of a brain tumor).  In July 2004, the Veteran 
testified at a hearing before the undersigned.  In February 
2005, the Board remanded this claim for an RO hearing which 
was held in September 2005.

In September 2006, the Board denied the claim, and the 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2008, the 
Veteran and the Secretary of VA (parties) filed a joint 
motion to vacate the Board decision and remand it for further 
development and readjudication.  That same month, the Court 
granted the motion.  

In August 2008, the Board remanded the claim for additional 
development consistent with the joint motion.  The case has 
been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In the August 2008 remand, the Board requested the Veteran be 
examined and that the examiner:

[O]pine whether it is at least as likely 
as not, i.e., is there a 50/50 chance, 
that the meningioma is related to service 
to include due to the injury described by 
the appellant.  In offering the opinion 
the examiner should comment on the May 
2005 findings made by Dr. RL.  

In a February 2009 VA examination report, the examiner 
answered the first part of the question, but failed to 
address the May 2005 findings made by Dr. RL.  Thus, another 
remand is necessary.  Stegall v. West, 11 Vet. App. 268, 270-
71 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Refer the claims file to the VA 
physician who examined the Veteran in 
February 2009 for review the claims file.  
The Veteran does not need to be examined.  
After reviewing the claims file and his 
examination report, the February 2009 
examiner is to review the May 26, 2005, 
letter from Dr. RL (tabbed in green on the 
right side of the claims file) and comment 
on the opinion offered by Dr. RL.  

2.  If, and only if, the February 2009 VA 
examiner is unavailable, the claims folder 
should be referred to an equally qualified 
specialist.  The Veteran need not be 
examined.  The specialist is to read the 
Veteran's January 2003 statement, a March 
2005 lay statement, and the appellant's 
September 2005 testimony, particularly 
pages 9 and 10, regarding the description 
of the in-service injury (all are tabbed 
in orange on the right).  Thereafter, the 
physician must opine whether it is at 
least as likely as not, i.e., is there a 
50/50 chance, that the meningioma is 
related to service to include due to the 
injury described by the appellant.  In 
offering the opinion the examiner must 
comment on the May 2005 opinion offered by 
Dr. RL.  The physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.  If the 
examiner cannot offer an opinion without 
resorting to speculation that fact should 
be noted and the reasoning explained.

3.  After the foregoing has been 
completed, the RO must review any report 
to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

4.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for postoperative residuals of 
an excision of a meningioma with blindness 
of the left eye and surgical scarring 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

